UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1667


CHESAPEAKE BANK,

                Plaintiff - Appellee,

          v.

STUART D. BERGER; DEBORAH D. BERGER,

                Defendants - Appellants,

          and

BERGER PROPERTIES OF OHIO, LLC; BERGER PROPERTIES OF
FLORIDA, LLC; BERGER PROPERTIES OF TEXAS, LLC; BERGER
PROPERTIES OF MARYLAND, LLC; S & D UNLIMITED OF TEXAS, LLC;
S & D UNLIMITED, LLC; THE UNLIMITED GROUP, INC.; LAW OFFICES
OF STUART BERGER, PLLC,

                Defendants

KEITH M. NORTHERN; ROBERT B. SMITH

                Receiver.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:14-cv-00066-RAJ-TEM)


Submitted:   October 29, 2015              Decided:   November 10, 2015


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Stuart D. Berger, Deborah D. Berger, Appellants Pro Se.
Augustus Charles Epps, Jr., Harrison Mann Gates, Rowland Braxton
Hill, IV, Belinda Duke Jones, Michael David Mueller, CHRISTIAN &
BARTON, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Stuart Berger and Deborah Berger appeal from the district

court’s order imposing contempt fines and its subsequent order

denying in part their motion for reconsideration.                     The Bergers

contend that the nature of the contempt was criminal rather than

civil.    We conclude that the contempt was civil.                The imposition

of the per diem fine was plainly designed to coerce the Bergers’

compliance with the court’s preliminary injunction, consistent

with one of the primary aims of civil contempt.                        See Int’l

Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827-

29 (1994).

     This     court    may    exercise       jurisdiction      only   over    final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545

(1949).      Because    the   contempt       is   civil   in   nature,   we   lack

jurisdiction to consider this interlocutory appeal.                   See Consol.

Coal Co. v. Local 1702, United Mineworkers of Am., 683 F.2d 827,

830 n.3 (4th Cir. 1982) (“[A] civil contempt proceeding is in

effect a continuance of the main action and therefore a party to

a suit may not review upon appeal an order fining or imprisoning

him for civil contempt except in connection with appeal from a

final judgment of the main claim.”).                 Accordingly, we dismiss

the appeal for lack of jurisdiction.                  We dispense with oral

                                         3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4